Citation Nr: 0607093	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  98-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an initial evaluation higher than 10 
percent for chondromalacia of the left knee with arthritic 
changes, from November 12, 1996 to September 10, 1997.

2.  Entitlement to an initial evaluation higher than 20 
percent for chondromalacia of the left knee with arthritic 
changes, from September 11, 1997 to December 18, 2003, and 
from February 19, 2004 to present.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1967 with subsequent service in the U.S. Air Force 
Reserves through 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
which granted service connection for chondromalacia of the 
left knee with arthritic changes, assigning a 10 percent 
rating under Diagnostic Code 5257, effective November 12, 
1996.  This rating was continued in January 1998. 

In January 2000 and December 2000, the Board remanded this 
case for additional development.  The RO accomplished the 
necessary development and in an August 2002 supplemental 
statement of the case, granted an increased rating of 20 
percent for chondromalacia of the left knee with arthritic 
changes, effective September 11, 1997.  

In April 2003, the Board denied an increased rating higher 
than 20 percent for the left knee disability under Diagnostic 
Code 5257; but granted a separate 10 percent rating based on 
limited motion with pain under Diagnostic Code 5003.  
However, VA's General Counsel and the veteran filed a Joint 
Motion to vacate the Board's April 2003 decision with the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2003, the Court vacated the April 2003 Board 
decision, with regards to the 20 percent rating under 
Diagnostic Code 5257, and remanded the appeal to the Board 
for readjudication, taking into consideration matters raised 
in the joint motion.  

The Board remanded this case in July 2004 for additional 
development.  The Board noted that in December 2003, the RO 
had decreased the 20 percent rating for the left knee to 0 
percent under Diagnostic Code 5257, and reevaluated the knee 
as 20 percent disabling under Diagnostic Code 5258, without 
considering the potential prejudice to the veteran.  The RO 
conducted the necessary development and in May 2004 assigned 
a temporary evaluation of 100 percent for the left knee 
effective December 19, 2003 to February 18, 2004, based on 
surgical or other treatment necessitating convalescence; and 
apparently reassigned the 20 percent evaluation under 
Diagnostic Code 5257, effective September 11, 1997 to 
December 18, 2003 and from February 19, 2004.

The Board notes that the veteran submitted an October 2005 
statement regarding service connection claims for a back and 
neck disability that were denied by the Board in April 2003; 
and also raised the issue of service connection for his back, 
as secondary to his service-connected left knee disability in 
February 2005.  These issues are referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2006, the Board notified the veteran that 
additional evidence pertinent to his claim had been received 
that had not been reviewed by the agency of original 
jurisdiction (AOJ).  The Board requested the veteran to 
indicate whether he wanted the case remanded for AOJ review, 
or to waive this right and have the Board proceed with the 
adjudication of the appeal.  The veteran submitted a February 
2006 response form, indicating that he wanted his case 
remanded to the AOJ.  Therefore, the Board must remand this 
claim to the RO for initial consideration of the additional 
evidence.  See 38 U.S.C.A. §§ 7104, 7105, 7105A (2002); 
38 C.F.R. § 20.1304 (c) (2005); Disabled Am. Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003).


Accordingly, the case is REMANDED for the following action:

The AMC/RO should re-adjudicate the 
veteran's claim for an initial evaluation 
higher than 20 percent under Diagnostic 
Code 5257, based upon the new evidence 
received since the November 2005 
Supplemental Statement of the Case (SSOC).  
If any benefit sought on appeal remains 
denied, the veteran should be provided 
another SSOC.  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


